Filed:   October 19, 2001

                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT


                            Nos. 01-6260(L)
                               (CR-89-48)



United States of America,

                                                  Plaintiff - Appellee,

           versus


Winston Leonard Colllins,

                                                 Defendant - Appellant.



                               O R D E R



     The court amends its opinion filed September 27, 2001, as

follows:

     On page 4, closing summation, line 3 -- “No. 01-6339" is cor-

rected to read “No. 01-6399.”

                                           For the Court - By Direction




                                           /s/ Patricia S. Connor
                                                    Clerk
UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 01-6260

WINSTON LEONARD COLLINS,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                             No. 01-6399

WINSTON LEONARD COLLINS,
Defendant-Appellant.

Appeals from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CR-89-48)

Submitted: August 31, 2001

Decided: September 27, 2001

Before WIDENER, WILKINS, and MOTZ, Circuit Judges.

_________________________________________________________________

No. 01-6260 affirmed in part and vacated in part and No. 01-6399
affirmed by unpublished per curiam opinion.

_________________________________________________________________
COUNSEL

Winston Leonard Collins, Appellant Pro Se. David T. Maguire, Assis-
tant United States Attorney, Richmond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

In No. 01-6260, Winston Leonard Collins appeals the district
court's orders denying his motions for correction and reconsideration
of sentence and new trial. He also filed a motion for appointment of
appellate counsel and a motion for recusal of District Judge Richard
L. Williams on appeal. In No. 01-6399, Collins appeals the district
court's denial of his motion for recusal. For the reasons stated below,
we vacate the district court's order amending the special assessments
imposed as part of Collins' sentence and affirm in all other respects.
Finally, we deny the motion for appointment of appellate counsel and
the motion for recusal.

In 1989, a jury convicted Collins of engaging in a continuing crimi-
nal enterprise, conspiracy to distribute cocaine, and three counts of
distributing cocaine. He was originally sentenced to 360 months
imprisonment. This court affirmed his convictions on direct appeal.
United States v. Collins, No. 90-5002, 1991 WL 57239 (4th Cir. Apr.
18, 1991) (unpublished).

Subsequently, he filed a motion pursuant to 28 U.S.C.A. § 2255
(West Supp. 2000), contending that his conviction and sentence vio-
lated the Double Jeopardy and Ex Post Facto Clauses, and that he was
denied effective assistance of counsel. The district court denied his
motion. On appeal, this court remanded for resentencing, finding his
sentence on the continuing criminal enterprise count violated the Ex

                  2
Post Facto Clause. United States v. Collins, No. 95-6386, 1995 WL
606786 (4th Cir. Oct. 16, 1995) (unpublished). On remand, the dis-
trict court resentenced Collins to 292 months.

Collins appealed the sentence. This court affirmed, finding Collins'
challenges to his sentence rejected previously or waived by his failure
to raise them on his first direct appeal. United States v. Collins, No.
96-4007, 1996 WL 426864 (4th Cir. July 31, 1996) (unpublished).
Thereafter, Collins filed a motion pursuant to 28 U.S.C.A. § 2241
(West 1994), which the district court denied. Collins filed another
§ 2255 motion without obtaining authorization from this Court in
accordance with 28 U.S.C.A. § 2244 (West 1994 & Supp. 2000).

At issue here, Collins filed a Motion for Correction of Sentence,
which the district court denied on the merits. Subsequently, Collins
filed a Motion for Reconsideration for Correction of Sentence and for
New Trial Based on Newly Discovered Evidence, asserting miscalcu-
lation of the term of incarceration and the amount of the special
assessments, improper enhancement based on obstruction of justice,
and failure to depart downward, and requesting a new trial based on
alleged newly discovered evidence. The district court reduced the spe-
cial assessments from $600 to $550, but denied the remaining claims
as untimely and meritless. Next, Collins filed a Motion to Amend
Reconsideration for Correction of Sentence, which the district court
also denied.

Collins timely appealed the district court's orders. He also filed a
motion for appointment of counsel on appeal and a motion to recuse
District Judge Richard L. Williams from participating in these
appeals.

Collins' motions for correction of sentence, reconsideration, and
new trial are all untimely. 18 U.S.C.A. § 3582(c) (West 2000); Fed.
R. Crim. P. 33, 35. Accordingly, to the extent the district court found
Collins' motions untimely, we affirm. We vacate the court's modifi-
cation of the special assessments imposed as part of Collins' sentence
because the court lacked jurisdiction to so modify the sentence. See
United States v. Lussier, 104 F.3d 32, 34 (2d Cir. 1997).

Collins also appeals the denial of his motion to recuse District
Judge Richard L. Williams. As Collins appears to recognize in his

                  3
informal appellate brief, District Judge Williams has not, nor will he,
review on appeal any case in which he participated on the district
court level. Accordingly, this appeal is meritless.

In sum, as to No. 01-6260, we affirm the district court's orders
denying the Motion for Correction of Sentence, Motion for Reconsid-
eration of Sentence and for New Trial Based on Newly Discovered
Evidence, and Motion to Amend Reconsideration for Correction of
Sentence as untimely, and vacate the district court's order amending
the amount of the special assessments. As to No. 01-6399, we affirm
the order denying the motion for recusal, deny Collins' motion for
appointment of appellate counsel and his motion for recusal of Dis-
trict Judge Richard L. Williams. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

No. 01-6260 - AFFIRMED IN PART;
VACATED IN PART

No. 01-6399 - AFFIRMED

                  4